UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,

                             -against-                                         MEMORANDUM AND ORDER
                                                                               17-CR-0372(JS)(GRB)
LAWRENCE ISEN,

                    Defendant.
----------------------------------X
APPEARANCES
For the Government: Whitman G.S. Knapp, Esq.
                    Kaitlin T. Farrell, Esq.
                    Matthew Miller, Esq.
                    United States Attorney’s Office
                    271 Cadman Plaza East
                    Brooklyn, New York 11201

For the Defendant:                                         John F. Kaley, Esq.
                                                           Doar Rieck Kaley & Mack
                                                           217 Broadway, Suite 707
                                                           New York, New York 10007

SEYBERT, District Judge:

                             Defendant Lawrence Isen moves to sever his upcoming

trial from remaining co-defendants Jeffrey Chartier and Stephanie

Lee.              (Mot., D.E. 425; Letter Mot., D.E. 603.)1                                The Government

opposes the request. (Opp., D.E. 606.) For the following reasons,

Defendant’s motion is DENIED.

                             The Court presumes the parties’ familiarity with the

facts and procedural history of this case.                                            Isen argues that the



1 After Isen filed his initial motion, the Government filed a
Superseding Indictment on August 5, 2019. (Superseding
Indictment, D.E. 465.) The Court’s discussion is limited to the
operative Superseding Indictment.
defendants are improperly joined under Federal Rule of Criminal

Procedure 8(b) and that Isen will suffer substantial prejudice if

tried alongside Chartier and Lee under Federal Rule of Criminal

Procedure 14(a). (Mot. at ¶ 3; Letter Mot. at 1.)         He contends

that “the charges against him ha[ve] nothing to do with the charges

against Chartier and Lee” and that “the activities as to each stock

are discrete and different and do not overlap (other than for the

defendant [Erik] Matz’s involvement [in promoting the stocks]).”

(Letter Mot. at 1, 2.)

          Under Rule 8, defendants may be jointly charged “if they

are alleged to have participated in the same act or transaction,

or in the same series of acts or transactions, constituting an

offense or offenses.”    “[J]oinder is proper where two or more

persons’ criminal acts are unified by some substantial identity of

facts or participants or arise out of a common plan or scheme.”

United States v. Rittweger, 524 F. 3d 171, 177 (2d Cir. 2008)

(internal quotation marks and citations omitted).     Whether joinder

is proper “must be determined on a case-by-case basis” and using

“commonsense.”   Id. at 177-78.       The Court must consider whether

“joint proceedings would produce sufficient efficiencies such that

joinder is proper notwithstanding the possibility of prejudice.”

Id. at 177.

          “The Supreme Court has expressed a strong preference in

the federal system for joint trials of defendants who are indicted


                                  2
together to promote efficiency and serve the interests of justice

by preventing the inequity of inconsistent verdicts. Indeed, a

district court should grant severance under Rule 14 only if there

is a serious risk that a joint trial would compromise a specific

trial right of one of the defendants, or prevent the jury from

making a reliable judgment about guilt or innocence.”          United

States v. Shkreli, 260 F. Supp. 3d 247, 252–53 (E.D.N.Y. 2017)

(internal quotation marks and citations omitted).        Additionally,

because   Rule   8(b)   “authorizes   some   prejudice   against   the

defendant, a defendant who seeks separate trials under Rule 14

carries a heavy burden of showing that joinder will result in

substantial prejudice.”    United States v. Amato, 15 F.3d 230, 237

(2d. Cir. 1994) (internal quotation marks and citations omitted).

          In this securities fraud conspiracy case, the Court

finds that joinder is proper.    The Government avers that “[t]here

are substantial overlapping witnesses against Chartier, Lee and

defendant Isen, including numerous victims [traveling from all

over the country to testify] who each fell prey to all three

defendants’ schemes by investing in the stocks the defendants hired

the Boiler Room to promote.”     (Opp. at 2.)    Cooperating witness

Erik Matz and numerous law enforcement witnesses will also overlap.

In addition to the Matz promotion connection, the Government

intends to “show at trial that Isen engaged in dozens of phone




                                  3
calls with Chartier and Lee during the time period of the charged

conspiracy.”                             (Opp. at 3.)

                             Isen can be differentiated from co-defendant Michael

Watts, who was tried separately.2                                                  The Superseding Indictment

alleges that defendants, working with others, defrauded investors

in several Manipulated Public Companies.                                                  (Superseding Indictment

¶ 31.)                Watts’ involvement was limited to his own company’s single

stock, HECC, and he sustained his own major financial losses in

connection with the stock.                                           Isen, on the other hand, was allegedly

actively involved in the manipulation of HECC and ICEIF stock, and

according                      to         the           Government,        had    repeated    communication      with

Chartier and Lee during the relevant period.                                                  While Chartier and

Lee are alleged to have operated on different stocks--NWMH and

CESX--the methods and practices used by all three defendants were

similar                   and           emanated               from   “the       Boiler    Room.”    (Superseding

Indictment ¶¶ 1, 31.)

                             Upon             review            of   the   Superseding       Indictment    and    the

Government’s recent statements in opposition, the Court finds that

severance is not warranted, and the Court is confident that the

jury will be able to properly consider the evidence against Isen

in         conjunction                           with          the   evidence     against     Chartier    and    Lee.




2 As the parties are aware, Watts was separately tried by jury in
October 2019 and convicted of all counts. (See, Jury Verdict,
D.E. 584, at 1-3.)


                                                                           4
Defendant’s   arguments   regarding   CJA   resources   and   his   new

indictment do not alter the Court’s conclusion.

                             CONCLUSION

          For the foregoing reasons, Defendant’s motion to sever

(D.E. 425, D.E. 603) is DENIED in its entirety.           Defendant’s

request for a 60-day adjournment (Reply, D.E. 614, at 4; Letter,

D.E. 616) is DENIED.



                                      SO ORDERED.



                                      _/s/ JOANNA SEYBERT_____
                                      Joanna Seybert, U.S.D.J.

Dated:    December   17 , 2019
          Central Islip, New York




                                 5
